726 S.E.2d 854 (2012)
In The Matter of The Foreclosure of Deed of Trust Executed by Jennifer L. WILSON, In The Original Amount Of $94,900.00 Dated January 16, 2007, Recorded In Book 21672, Page 355, Mecklenburg County Registry, Substitute Trustee Services, Inc., Substitute Trustee.
No. 213A12.
Supreme Court of North Carolina.
June 13, 2012.
Jennifer Lynn Wilson, for Wilson, Jennifer L.
Andrew Cogbill, for Substitute Trustee Services, Inc., et al.
J. Scott Flowers, Fayetteville, for Substitute Trustee Services, Inc., et al.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Respondent on the 14th of May 2012 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Petitioner, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 13th of June 2012."